Citation Nr: 0810665	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-38 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, on a direct basis and as secondary to the 
service-connected chronic thoraco-lumbar strain with 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to an initial increased disability rating for 
chronic thoraco-lumbar strain with degenerative joint disease 
of the lumbar spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had served on active military duty from September 
1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  In 
a July 2004 decision, the RO granted service connection, and 
awarded a 20 percent evaluation effective from May 2001, for 
chronic thoraco-lumbar strain with degenerative joint disease 
of the lumbar spine.  In a November 2005 determination, the 
RO denied service connection for a cervical spine disability, 
on a direct basis and as secondary to the service-connected 
chronic thoraco-lumbar strain with degenerative joint disease 
of the lumbar spine.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

At a November 2007 hearing before the undersigned Veterans 
Law Judge at the RO, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability.  Hearing transcript (T.) at 3.  This issue 
has not been adjudicated by the agency of original 
jurisdiction (AOJ) and is referred to the AOJ for appropriate 
action.  





REMAND

Service Connection For A Cervical Spine Disability, On A 
Direct Basis And As Secondary To The Service-Connected 
Chronic Thoraco-Lumbar Strain With Degenerative Joint Disease 
Of The Lumbar Spine

According to the service medical records, the veteran was 
treated for pain in his upper back area between his shoulders 
(in April 1965) and a tension headache located at the back of 
his head (in June 1965).  The August 1968 separation 
examination provided no complaints of, treatment for, or 
findings of a cervical spine disability and, in fact, 
demonstrated that the veteran's neck was normal.  

At an April 1985 VA examination, the veteran complained of 
neck pain and an inability to move his head from side-to-side 
without pain.  This examination did not include an evaluation 
of the veteran's cervical spine.  

A computed tomography myelogram, which was conducted on the 
veteran's cervical spine in May 1985, reflected compression 
of the right fourth and fifth cervical nerve roots by bony 
stenosis.  According to a December 1993 record, in July 1985, 
the veteran underwent cervical myelography which showed 
multi-level disc disease and bony spurs at C3-C4, C4-C5, and 
C5-C6.  

Subsequent medical records reflect treatment for, and 
evaluation of mild degenerative changes (as shown by 
radiographic films taken in December 1993 and January 1994), 
significant advanced degenerative joint disease and 
spondylosis with neural foraminal narrowing (as illustrated 
by multiple radiographic films in 1998), osteophytosis with 
possible minimal radiculopathy at C4-C5 (as shown by 
radiographic films in August 1999), disc protrusion and 
osteophytosis at C3-C4 causing right foraminal stenosis with 
possible radiculopathy (as reflected in magnetic resonance 
imaging in August 2001), and herniated nucleus pulposus of 
the cervical spine and status post surgical repair with 
residuals (as diagnosed at the October 2005 VA examination).  

In a September 1999 letter, a treating private physician 
concluded that the veteran's neck pathology "may . . . be 
attributable, at least in part, to . . . [the] chronic 
instability of his lumbosacral region."  In August 2004, a 
VA doctor who treats the veteran expressed an opinion that 
the veteran's low back problems have affected his upper back.  
In reaching this conclusion, the physician cited the 
veteran's "posture and the way [that] he [the veteran] 
compensates using his other muscles . . . differently due to 
the lower back pain."  

These records, however, do not address any significance that 
post-service injuries may have had on the veteran's current 
cervical spine disability.  In this regard, the Board notes 
that the veteran has discussed several post-service injuries 
in particular, including ones in December 1978 (variously 
described as falling 6 feet off a ladder and having his right 
wrist crushed against the post of a heavy metal tank, having 
a 200-pound tank drop on him and hit him on his right wrist, 
having a 200-pound tank drop on him and hit him first on the 
right side of his neck and then on his right wrist, and 
catching a heavy object with his right arm which caused a 
pulling sensation and apparent injury to his right neck 
area); 1997 (involving a whiplash injury); and 2001 or 2003 
(involving a motor vehicle accident requiring surgery on his 
cervical spine).  

An October 2005 VA examiner, who had the opportunity to 
review the claims folder, concluded that "[i]t is less 
likely than not that the veteran's cervical spine condition 
is related to his chronic thoracolumbar spine condition or to 
his in-service auto accident."  The examiner believed that 
the veteran's cervical spine disability is "more likely than 
not related to his post-service injury in 1978 and more 
significantly . . . his recent injury in 2003."  
Importantly, however, the examiner provided no rationale for 
this conclusion and did not address the September 1999 and 
August 2004 favorable medical opinions contained in the 
claims folder at the time of that VA evaluation.  

Furthermore, in October 2005, the veteran's treating VA 
physician specifically stated that it "is more likely than 
not . . . [that the veteran's] upper back pain are a direct 
result of [his] lower back pain."  One year later in October 
2006, this doctor reiterated this opinion and also concluded 
that it is "[m]ore likely than not [that the] injuries 
[sustained] during service . . . [between] 1964-68 caused low 
back and neck pain" and that the later-incurred trauma 
"[c]learly . . . made [his condition] worse."  

In light of the multiple conflicting opinions regarding the 
etiology of the veteran's current cervical spine disability, 
as well as the post-service injuries to his neck area, the 
Board finds that a remand of the veteran's service connection 
claim is necessary.  On remand, the veteran should be 
accorded a pertinent VA examination in which the examiner has 
the opportunity to review the claims folder, consider the 
relevant evidence contained therein, and examine the veteran.  
The examiner should be asked to render an informed opinion 
regarding the etiology of the veteran's cervical spine 
disability and, in so doing, provide adequate rationale, 
including a discussion of the pertinent but conflicting 
medical opinions of record.  

Initial Increased Rating For Service-Connected Chronic 
Thoraco-Lumbar Strain With Degenerative Joint Disease Of The 
Lumbar Spine

Review of the claims folder indicates that the veteran last 
underwent a VA examination of his lumbar spine in June 2005.  
According to the report of the examination, the veteran 
complained of moderate to severe constant (daily) low back 
pain (which he also described as very severe once or twice a 
month).  A physical examination demonstrated some limitation 
of motion, tight paraspinal lumbar muscle, mild tenderness on 
deep palpation, a slow gait, and an essentially normal 
neurological evaluation.  

Subsequent medical records reflect continued low back pain as 
well as muscle spasm.  Significantly, at the November 2007 
personal hearing, the veteran testified that his 
service-connected low back disability "has gotten 
tremendously worse."  In particular, the veteran cited 
increased limitation of motion (resulting in restriction in 
lifting and bending activities) and pain.  T. at 3-5, 21-23.  

In light of these assertions, the Board concludes that a 
remand of the veteran's increased rating claim is necessary.  
On remand, the veteran should be accorded a pertinent VA 
examination to determine the current nature and extent of his 
service-connected lumbar spine disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  After obtaining the appropriate 
release of information form(s) where 
necessary, the AMC should procure 
copies of records of any neck treatment 
that the veteran has received after the 
December 1978, 1997, and 2001 or 2003 
post-service injuries.  All such 
available records should be associated 
with the claims folder.  If any such 
reports are not available, that fact 
should be annotated in the claims 
folder.  

2.  The AMC should also procure copies 
of any records of neck and low back 
treatment that the veteran may have 
received from Dr. Brian Lengel at the 
VA Outpatient Clinic on Metropolis 
Avenue in Austin, Texas since October 
2006.  Copies of all such available 
records should be associated with the 
claims folder  

3.  Thereafter, the veteran should be 
scheduled for a pertinent VA 
examination to determine the nature, 
extent, and etiology of his cervical 
spine disability as well as the nature 
and extent of his service-connected 
chronic thoraco-lumbar strain with 
degenerative joint disease of the 
lumbar spine.  The claims folder and a 
copy of this Remand must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent neck and low back 
pathology should be noted in the 
examination report.  For any cervical 
spine disability diagnosed, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50% probability or 
greater) that any such currently 
diagnosed disability:  (1)  had its 
clinical onset in service or is 
otherwise related to active service, 
including the in-service episodes of 
treatment for pain in the upper back 
area between the shoulders (in April 
1965) and for a tension headache 
located at the back of his head (in 
June 1965) or (2)  was caused by, or 
made worse by, the service-connected 
chronic thoraco-lumbar strain with 
degenerative joint disease of the 
lumbar spine.  If made worse, the 
examiner should specify what degree of 
permanent cervical spine disability is 
due to the service-connected lumbar 
spine disability.  In answering these 
questions, the examiner should provide 
complete rationale and should address 
the medical opinions discussed herein.  

With regard to the service-connected 
chronic thoraco-lumbar strain with 
degenerative joint disease of the 
lumbar spine, the examiner should note 
the degree of forward flexion of the 
veteran's thoracolumbar spine as well 
as the presence (including degree), or 
absence, of any associated neurological 
deficits, favorable ankylosis of the 
entire thoracolumbar spine, unfavorable 
ankylosis of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine.  

Also, the examiner should discuss 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination that is attributable 
to the service-connected low back 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his low back repeatedly over a 
period of time.  

4.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues on appeal.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


